Title: From Thomas Jefferson to John Vaughan, 13 July 1820
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
July 13. 20.
I informed you some time ago that I should desire mr Gibson to remit you a sum of about 650.D. to be transmitted to Leghorn, and Marseilles. yet it was not till the 1st of June I could place in his hands the sum of 444.D. (for which your’s of June 23. informs me you have drawn on him) nor till this day that I have been enabled to provide the further sum of 200D. this I have done by inclosing a bill of exchange on London to Capt Bernard Peyton of Richmond to be sold there, and out of it’s proceeds when sold to remit you the sum of 200.D. as soon as recieved I pray you to procure a bill on Paris for the whole sum (mr Girard’s is safest if he will be kind enough to favor me with it) and that you will make 444.D. of it payable to mr Thomas Appleton of Leghorn and 200.D. payable to mr Joshua Dodge consul of the US. at Marseilles, and advise these gentlemen of it. I trouble you with letters also to be forwarded to Leghorn and Marseilles on the subject of these remittances. during the long and severe illness of my habitual correspondent mr Gibson, I have occasionally used the agency of my friend Capt Peyton as I do now.On the subject of the channels of transmitting letters to mr Appleton I must give you an extract from a letter of his of January 15. ‘allow me to recommend to send your letters either thro’ London or Paris, as certain conveyances and cheap. from Spain to Italy the letters are 6. weeks on the route, from London 2. weeks, and the postage by the former is just four times greater than the latter,’ again in a letter of Jan. 21. he says ‘your letter of Sep. 3. has been just delivered me thro’ what avenues it has past in this period of time, I cannot say; I only percieve it last past thro’ Germany.’Mr Harris, who left me this morning, gives me a good account of your health, and of mr Correa’s; and a hope that I may see the latter here before I leave home for Bedford which will be about the 7th Proximi. ever and affectionately yoursTh: Jefferson